PER CURIAM.
Our examination of the evidence convinces us that it amply sustains the court’s findings. The controversy grew out of the acreage contained in the plantation, which in reality had been cleared and previously cultivated. The contract between the owner, defendant Robinson, and the proposed purchaser, Kirkland, among other things provides:'
“Robinson represents that there are 1,900 acres of file above-described land that are cleared and have been in actual cultivation, and he covenants and agrees that there shall be in all at least 2,100 acres of said plantation cleared and ready for cultivation in time for the planting of crops in the spring of 1918.”
At the time plaintiff was employed to find a purchaser of the plantation, defendant represented to him that there were 2,100 acres of cleared land; and plaintiff, in reliance upon this representation, had communicated it to Kirkland, and succeeded in procuring an offer from him as to terms of sale which were satisfactory to defendant, though Kirkland, after examining the plantation, was doubtful as to the acreage of the cleared and cultivated land. This doubt resulted in the above-quoted provision of the contract, and also in an arrangement to have the acreage tested by a survey. It turned out that there were only 1,723 acres of cleared and previously cultivated land, and thereupon, without the knowledge of plaintiff, the owner and purchaser abandoned the transaction.
[1] The District Judge finds, as we have seen, that immediately after the execution of the sale contract defendant “promised to pay to plaintiff $7,500 for his services in the matter, and gave to plaintiff a written statement to that effect.” It will be observed that this occurred while plaintiff was without knowledge of any shortage in the cleared and cultivated acreage, and before the survey and the abandonment. It is insisted that considering this written statement in connection with the sale contract, the payment was to be made on condition that the sale should be carried out. It is to be said of this that the contention ignores the fact that the plaintiff’s services were secured and rendered before his compensation was definitely fixed. The language of the memorandum is entirely consistent with a treatment of the sale as consummated. The effect of the written statement was, not to impair plaintiff’s accrued right of recovery, but rather to avoid the risk of differences and contest touching the value of his services.
[2] The settled rule is that an agent is entitled to compensation where he procures a purchaser who is acceptable to the principal, and ready, able, and willing to buy on the agreed terms, despite failure of consummation of sale through fault alone of the principal. Dotson v. Milliken, 209 U. S. 237, 245, 28 Sup. Ct. 489, 52 L. Ed. 768; Hannan v. Moran, 71 Mich. 261, 262, 38 N. W. 909, opinion by Mr. Justice Campbell; Schweid v. Storandt, 157 App. Div. 855, 859, 143 N. Y. Supp. 161, affirmed in 217 N. Y. 637, 112 N. E. 1075, and followed in Ritchey v. Murphey, 181 App. Div. 429, 430, 431, 168 N. Y. Supp. 830. *545The effect of an agent’s reliance upon his principal’s representation, which proves to be inaccurate, finds analogy in a principal’s default through failure of title (Cheatham v. Yarbrough, 90 Tenn. 77, 79, 80, 15 S. W. 1076; Fitzpatrick v. Gilson, 176 Mass. 477, 479, 480, 57 N. E. 1000; Smith v. Peyrot, 201 N. Y. 210, 214, 215, 94 N. E. 662, and citations), or capricious refusal (Kock v. Emmerling, 22 How. 69. 74, 16 L. Ed. 292; Home Banking & Realty Co. v. Baum, 85 Conn. 383, 386, 82 Atl. 970).
The judgment must be affirmed, with costs.